Case 2:11-cv-10434-MFL-MJH ECF No. 36, PageID.237 Filed 06/15/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


TRUSTEES OF THE IRON WORKERS’
LOCAL NO. 25 PENSION FUND; IRON
WORKERS’ HEALTH FUND OF EASTERN
MICHIGAN; IRON WORKERS LOCAL NO. 25
VACATION PAY FUND; and IRON WORKERS’
APPRENTICE FUND OF EASTERN MICHIGAN,
Trust Funds Established and Administered
Pursuant to Federal Law,

            Plaintiffs,                            Case No.: 11-cv-10434
                                                   Hon. Matthew F. Leitman
v.

MURRAY STEEL CORPORATION, a
Michigan corporation; and DEAN KEYS
and PATRICIA KEYS, Individually,

          Defendants.
_______________________________________/

      ORDER OF RENEWED JUDGMENT AGAINST DEFENDANT
             MURRAY STEEL CORPORATION, ONLY

      This matter having come before the Court upon Plaintiffs’ Ex-Parte Motion

to Renew Judgment against Defendant Murray Steel Corporation, only, and the

Court being otherwise fully advised in the premises;




                                         1
Case 2:11-cv-10434-MFL-MJH ECF No. 36, PageID.238 Filed 06/15/21 Page 2 of 2




      IT IS HEREBY ORDERED that the Amended Default Judgment entered

on July 8, 2011 is hereby renewed and entered against Defendant Murray Steel

Corporation, only, in the amount of $16,777.51, for the remaining balance on the

Judgment plus Judgment interest.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: June 15, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 15, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
